[Cite as Young v. Dept. of Rehab. & Corr., 2017-Ohio-9418.]




CHAD YOUNG                                            Case No. 2015-00867

       Plaintiff                                      Judge Patrick M. McGrath

       v.                                             DECISION

OHIO DEPARTMENT OF
REHABILITATION AND CORRECTION

       Defendant



        {¶1} Before the court are (1) written objections filed on October 30, 2017 by
defendant Ohio Department of Rehabilitation and Correction (ODRC) to Magistrate
Gary Peterson’s decision of September 6, 2017, (2) plaintiff Chad Young’s response to
ODRC’s objections filed on November 7, 2017, (3) ODRC’s “Motion For Leave To File A
Reply And To Utilize Alternate Technology In Support of Its Objections” filed on
December 8, 2017, (4) ODRC’s reply in support of its objections filed on December 8,
2017, (5) Young’s motion to strike ODRC’s reply in support of its objections filed on
December 13, 2017, and (6) Young’s response to ODRC’s motion for leave to file a
reply and to utilize technology in support of its objections filed on December 13, 2017.
        {¶2} For reasons set forth below, the court determines that (1) ODRC’s
objections of October 30, 2017 should be overruled, (2) ODRC’s motion for leave to file
a reply and to utilize alternate technology in support of its objections filed on December
8, 2017 should be denied, (3) Young’s motion of December 13, 2017 to strike ODRC’s
reply should be granted, (4) ODRC’s reply in support of its objections filed on December
8, 2017 should be stricken, and (5) the magistrate’s decision, including the findings of
fact and conclusions of law contained in it, should be adopted.
Case No. 2015-00867                        -2-                                DECISION


   I. Background
      {¶3} On October 9, 2015, Young filed a complaint alleging negligence against
ODRC. Young’s complaint stems from an injury that Young sustained while he worked
in a carpentry shop at the Lebanon Correctional Institution (LeCI).
      {¶4} The court, through Magistrate Gary Peterson, held a bench trial on the issue
of liability. On September 6, 2017, Magistrate Peterson issued a decision wherein he
stated:

                   a.        Upon review of the evidence, the magistrate finds that
                     on July 23, 2015, plaintiff, while using a miter saw to
                     complete a cabinet, severed the tips of his index and middle
                     fingers of his left hand. The magistrate further finds that
                     defendant failed to properly train plaintiff on the use of the
                     miter saw. There is no dispute that [David Books, formerly
                     employed as a maintenance repair worker at LeCI] failed to
                     document any training he claimed to have provided to
                     plaintiff. * * *.

(Magistrate Decision, 10-11).    The magistrate also stated: “Given the inconsistent
statements in the incident report authored by [Tyler Dennis, building construction
superintendent at LeCI] and in Books’ testimony at trial, the magistrate finds Books’
testimony at trial to lack credibility.” (Magistrate Decision, 11.) The magistrate further
stated: “The magistrate finds that even though plaintiff was not properly trained on the
use of the saw, he should have known that by placing his fingers on the blade track and
exposing his fingers to the blade, he was creating an unreasonable risk of harm for his
own personal safety. * * * The magistrate finds that plaintiff failed to use reasonable
care for his own safety by failing to keep his hands free of the track for the blade, thus
exposing his fingers to the blade, and that such a failure to use reasonable care
proximately caused the accident. Given plaintiff’s lack of training, the magistrate finds
that plaintiff’s own failure to use reasonable care did not exceed the negligence of
defendant’s.”    (Magistrate Decision, 12-13.)      The magistrate rejected ODRC’s
Case No. 2015-00867                         -3-                                DECISION


contention that Young intentionally severed his fingers in order to file a lawsuit and
obtain a damages award. (Magistrate’s Decision, 14.) And the magistrate concluded:
“Based upon the foregoing, and weighing plaintiff’s comparative negligence against that
of defendant, the magistrate finds that plaintiff has proven his claim of negligence by a
preponderance of the evidence. It is recommended that a judgment be entered in favor
of plaintiff, with a 40 percent diminishment in any award for compensatory damages.”
(Magistrate’s Decision, 14.).
       {¶5} After Magistrate Peterson issued his decision, ODRC twice moved the court
for an extension of time to file objections to the magistrate’s decision. The court granted
ODRC’s motions for an extension of time.
       {¶6} On October 30, 2017, ODRC filed written objections, urging this court to find
that “Young’s actions and inactions were the sole proximate cause of his injury, or at the
very least 51% of the cause of his injury; thus judgment should be rendered in favor of
DRC. The objections * * * challenge the application of the law to the facts presented in
this case.” ODRC presents ten objections for the court’s consideration:

       Objection 1: The Magistrate erred in failing to find that Young’s testimony
       lacked credibility.

       Objection 2: The Magistrate erred in finding Book’s testimony lacked
       credibility.

       Objection 3: The Magistrate erred in finding that DRC breached a duty to
       properly train Young.

       Objection 4: The Magistrate erred in holding that the alleged failure to
       train proximately caused Young’s injury.

       Objection 5: The Magistrate erred in finding that Books owed Young a
       duty to observe the manner in which Young was making the cuts that day.
Case No. 2015-00867                        -4-                                DECISION


       Objection 6: The Magistrate erred in finding that Books [sic] alleged
       failure to supervise Young on July 23, 2015 was a proximate cause of the
       injury.

       Objection 7: The Magistrate erred in finding that Young’s negligence was
       not the sole proximate cause of his injury, or at least 51% of the cause of
       his injury.

       Objection 8: The Magistrate erred in failing to follow this Court’s
       precedent in Richmond.

       Objection [9]: The Magistrate erred in failing to allow testimony of
       Young’s prior statement.

       Objection [10]: The Magistrate erred in failing to find that Young
       intentionally cut off his fingers.

ODRC has not filed a transcript of the proceedings before the magistrate or an affidavit
of evidence in support of its objections. In its objections, ODRC states: “To the extent
possible, DRC will rely upon the factual findings of the magistrate; however, where
necessary, DRC respectfully requests that the Court review the recording of the trial.”
(Objections, 1.)
       {¶7} Eight days after ODRC filed its objections, on November 7, 2017, Young
filed a document labeled “Memorandum Of Plaintiff Contra Defendant’s Objections To
The Decision Of The Magistrate.” About a month after Young filed a response—on
December 8, 2017—ODRC moved the court “for leave to file a reply in support of its
objections and leave to support its objections through alternate technology, i.e., the
recording of the trial rather than a written transcript, to the extent that such leave has
not already been requested.” And on December 8, 2017, without leave of court, ODRC
filed a reply in support of its objections. Five days later—on December 13, 2017—
Young moved to strike ODRC’s reply and, on December 13, 2017, Young also filed a
response opposing ODRC’s motion for leave to file a reply and to utilize alternate
technology in support of ODRC’s objections.
Case No. 2015-00867                           -5-                                  DECISION


       {¶8} ODRC has not filed a timely memorandum opposing Young’s motion to
strike of December 13, 2017.


   II. Law and Analysis
       A. Standard of Review
       {¶9} Civ.R. 53(D)(3)(b) pertains to objections to a magistrate’s decision.
Pursuant to Civ.R. 53(D)(3)(b)(i), a party “may file written objections to a magistrate’s
decision within fourteen days of the filing of the decision, whether or not the court has
adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i). If any party timely files objections, any other party may also file objections
not later than ten days after the first objections are filed.” Civ.R. 53(D)(3)(b)(ii) provides,
“An objection to a magistrate’s decision shall be specific and state with particularity all
grounds for objection.” And Civ.R. 53(D)(3)(b)(iii) provides:

                    b.       An objection to a factual finding, whether or not
                      specifically designated as a finding of fact under Civ.R.
                      53(D)(3)(a)(ii), shall be supported by a transcript of all the
                      evidence submitted to the magistrate relevant to that finding
                      or an affidavit of that evidence if a transcript is not available.
                      With leave of court, alternative technology or manner of
                      reviewing the relevant evidence may be considered. The
                      objecting party shall file the transcript or affidavit with the
                      court within thirty days after filing objections unless the court
                      extends the time in writing for preparation of the transcript or
                      other good cause. If a party files timely objections prior to the
                      date on which a transcript is prepared, the party may seek
                      leave of court to supplement the objections.

       {¶10} Civ.R. 53(D)(4) governs a court’s action on objections to a magistrate’s
decision.   Civ.R. 53(D)(4)(d) provides, “If one or more objections to a magistrate’s
decision are timely filed, the court shall rule on those objections. In ruling on objections,
the court shall undertake an independent review as to the objected matters to ascertain
that the magistrate has properly determined the factual issues and appropriately applied
Case No. 2015-00867                          -6-                                 DECISION


the law. * * *.” A magistrate’s decision “is not effective unless adopted by the court.”
Civ.R. 53(D)(4)(a).
       {¶11} ODRC states in its objections: “To the extent possible, DRC will rely upon
the factual findings of the magistrate; however, where necessary, DRC respectfully
requests that the Court review the recording of the trial.” (Objections, 1.)
       {¶12} DRC’s request asking the court to review the recording of the trial is not
well-taken. Civ.R. 53(D)(3)(b)(iii) provides that an objection to a factual finding, whether
or not specifically designated as a finding of fact under Civ.R. 53(D)(3)(a)(ii), “shall be
supported by a transcript of all the evidence submitted to the magistrate relevant to that
finding or an affidavit of that evidence if a transcript is not available.”      (Emphasis
added.) See In re Estate of Stambolia, 11th Dist. Trumbull No. 2006-T-0005, 2006-
Ohio-4314, ¶ 17 (“The use of the word ‘shall’ indicates that the rule is mandatory,
requiring strict compliance”).   Here, ODRC has not supported its objections to the
magistrate’s factual findings by submitting a transcript of all the evidence submitted to
the magistrate as required by Civ.R. 53(D)(3)(b)(iii). Neither has ODRC represented to
the court that an affidavit of evidence is required because a transcript is not available.
       {¶13} In the court’s view, Civ.R. 53 does not require a court to review a recording
of an entire trial before a magistrate in a circumstance where a party fails to state with
particularity why a court should consider the use of alternative technology in reviewing a
party’s objections. And a cursory review of ODRC’s objections discloses that in its
objections ODRC has not directed the court to specific portions within the recording
where error purportedly occurred. The court determines that ODRC’s request for leave
to support its objections through alternate technology (i.e., a recording of the trial rather
than a written transcript) should be denied.
       {¶14} ODRC’s request for leave to file a reply also is not well-taken.          First,
Civ.R. 53(D)(3)(b)(i) generally permits a party to file written objections to a magistrate’s
decision within fourteen days of the filing of a magistrate’s decision and it permits
Case No. 2015-00867                          -7-                                 DECISION


another other party to file objections not later than ten days after the first objections are
filed. See Civ.R. 53(D)(3)(b)(i). Civ.R. 53(D)(3)(b)(i) does not on its face provide for the
filing a reply in support of objections. Second, this court’s own local rules permit reply
briefs “only upon a showing of the necessity therefore and with leave of court.”
(Emphasis added.) L.C.C.R. 4(C). Whether, as ODRC urges, a reply “is necessitated
to correct the misstatements of law and fact contained in Plaintiff’s Memorandum Contra
thereby further explaining DRC’s objections,” satisfies a showing of the necessity for the
filing of a reply brief is arguable. And, even assuming for the sake of argument that
ODRC showed the necessity of a reply brief, because ODRC filed its reply brief without
having obtained leave to do so, the court finds that ODRC did not comply with
L.C.C.R. 4(C).   The court determines that ODRC’s motion for leave to file a reply
should be denied, that Young’s motion of December 13, 2017 to strike ODRC’s reply
should be granted, and that ODRC’s reply of December 8, 2017 should be stricken.
       {¶15} The court further finds that Young’s response to ODRC’s objections is not
supported by the plain language of Civ.R. 53(D)(3)(b)(i).            Accordingly, Young’s
response to ODRC’s objections is procedurally irregular under Civ.R. 53(D)(3)(b)(i).
Nonetheless, given that ODRC has not objected to Young’s response, the court accepts
Young’s response to ODRC’s objections.

       B. Determination of ODRC’s objections
       {¶16} ODRC presents ten objections for this court’s determination. For ease of
analysis, the court combines some of ODRC’s objections for purposes of the court’s
independent review.

Objection 1: The Magistrate erred in failing to find that Young’s testimony lacked
credibility.

Objection 2: The Magistrate erred in finding Book’s testimony lacked credibility.
Case No. 2015-00867                           -8-                                   DECISION


       {¶17} By its first and second objection, ODRC challenges certain credibility
determinations made by the magistrate.
       {¶18} When this court independently reviews objections to a magistrate’s
decision, this court may give weight to a magistrate’s assessment of witness credibility
in view of a magistrate’s firsthand exposure to the evidence. See Siegel v. Univ. of
Cincinnati College of Medicine, 2015-Ohio-441, 28 N.E.3d 612, ¶ 12 (10th Dist.)
(“‘Although the trial court may appropriately give weight to the magistrate’s assessment
of witness credibility in view of the magistrate’s firsthand exposure to the evidence, the
trial court must still independently assess the evidence and reach its own conclusions.’
Sweeney v. Sweeney, 10th Dist. No. 06AP-251, 2006-Ohio-6988, ¶ 15, citing DeSantis
v. Soller, 70 Ohio App.3d 226, 233, 590 N.E.2d 886 (10th Dist.1990)”). Thus, in this
instance, the court properly may give weight to Magistrate Peterson’s assessment of the
credibility or lack of credibility of the parties’ witnesses and their testimony.
       {¶19} Absent a transcript of all the evidence submitted to the magistrate relevant
to the magistrate’s findings of credibility, absent an affidavit of evidence, and having
rejected ODRC’s request asking this court to review the recording of the entire trial
before the magistrate, the court finds ODRC’s first and second objections that challenge
the magistrate’s credibility determinations are not well-taken.         See In re Estate of
Stambolia, 11th Dist. Trumbull No. 2006-T-0005, 2006-Ohio-4314, ¶ 20 (“since Michael
failed to file a transcript of the hearing or affidavit in support of her objections, as
required by Civ.R. 53(E)(3)(c), there was no proper evidentiary grounds for the trial
court to rule on the objections”).
       {¶20} The court determines that ODRC’s first and second objections should be
overruled.

Objection 3: The Magistrate erred in finding that DRC breached a duty to properly
train Young.
Case No. 2015-00867                        -9-                               DECISION


Objection 4: The Magistrate erred in holding that the alleged failure to train
proximately caused Young’s injury.

Objection 6: The Magistrate erred in finding that Books [sic] alleged failure to
supervise Young on July 23, 2015 was a proximate cause of the injury.

Objection 7: The Magistrate erred in finding that Young’s negligence was not the
sole proximate cause of his injury, or at least 51% of the cause of his injury.

      {¶21} By its third objection, ODRC challenges the magistrate’s determination that
ODRC breached a duty to properly train Young.           By its fourth objection, ODRC
contends that the magistrate’s determination that ODRC’s failure to train proximately
caused Young’s injury is error. By its sixth and seventh objections, ODRC challenges
other proximate-cause determinations made by the magistrate.
      {¶22} Whether a duty has been breached in a common law negligence action
constitutes a factual determination. See Gallimore v. Children’s Hosp. Med. Ctr., 1st
Dist. Hamilton Appeal Nos. C-890808, C-890824, 1992 Ohio App. LEXIS 850, at *31
(Feb. 26, 1992) (“On the state of the present record, it is fair to say that the issue of
breach of duty pivoted on one simple factual determination: * * *”); Keister v. Park
Centre Lanes, 3 Ohio App.3d 19, 26, 443 N.E.2d 532 (5th Dist.1981) (“The issue of
breach of duty causing injury is a question of fact”). And in a common law negligence
action the determination of proximate cause is ordinarily a question of fact.       See
Eastman v. Stanley Works, 180 Ohio App.3d 844, 2009-Ohio-634, 907 N.E.2d 768, ¶ 42
(10th Dist.); Ricciardo v. Weber, 5th Dist. Licking No. CA-3452, 1989 Ohio App. LEXIS
4833, at *7 (Dec. 22, 1989).
      {¶23} Here, absent a transcript of all the evidence submitted to the magistrate
relevant to the magistrate’s factual determinations, absent an affidavit of evidence, and
having rejected ODRC’s request asking this court to review the recording of the entire
trial before the magistrate, the court finds ODRC’s third objection that challenges the
magistrate’s factual determination that ODRC breached a duty to properly train Young is
Case No. 2015-00867                          -10-                                  DECISION


not well-taken. See In re Estate of Stambolia, supra, ¶ 20 (“since Michael failed to file a
transcript of the hearing or affidavit in support of her objections, as required by
Civ.R. 53(E)(3)(c), there was no proper evidentiary grounds for the trial court to rule on
the objections”).
       {¶24} Similarly, absent a transcript of all the evidence submitted to the magistrate
relevant to the magistrate’s factual determinations, absent an affidavit of evidence, and
having rejected ODRC’s request asking this court to review the recording of the entire
trial before the magistrate, the court finds that ODRC’s fourth, sixth, and seventh
objections that challenges the magistrate’s proximate-cause determinations are not
well-taken.
       {¶25} The court determines that ODRC’s third, fourth, sixth, and seventh
objections should be overruled.

Objection 5: The Magistrate erred in finding that Books owed Young a duty to
observe the manner in which Young was making the cuts that day.

       {¶26} By its fifth objection, ODRC urges that the magistrate erred in finding that
David Books, who, according to the magistrate’s decision, supervised the carpenter
shop when Young sustained his injury, owed Young a duty to observe the manner in
which Young was making cuts on the day of his injury.
       {¶27} The existence of a duty in a negligence action “is a question of law for the
court to determine.” Mussivand v. David, 45 Ohio St.3d 314, 318, 544 N.E.2d 265
(1989). In Mussivand, the Ohio Supreme Court explained:

                    c.        There is no formula for ascertaining whether a duty
                      exists. Duty “* * * is the court’s ‘expression of the sum total of
                      those considerations of policy which lead the law to say that
                      the particular plaintiff is entitled to protection.’ (Prosser, Law
                      of Torts (4th ed. 1971) pp. 325-326.) Any number of
                      considerations may justify the imposition of duty in
                      particular circumstances, including the guidance of history,
                      our continually refined concepts of morals and justice, the
Case No. 2015-00867                       -11-                               DECISION


                    convenience of the rule, and social judgment as to where the
                    loss should fall. (Prosser, Palsgraf Revisited (1953), 52
                    Mich. L. Rev. 1, 15). * * *” Weirum v. RKO General, Inc.
                    (1975), 15 Cal. 3d 40, 46, 123 Cal. Rptr. 468, 471, 539 P. 2d
                    36, 39.

Id.   The Tenth District Court of Appeals has stated: “In the context of a custodial
relationship between the state and its prisoners, the state owes a common-law duty of
reasonable care and protection from unreasonable risks. * * * Reasonable care is
defined as the degree of caution and foresight that an ordinarily prudent person would
employ in similar circumstances.” Jenkins v. Ohio Dept. of Rehab. & Corr., 10th Dist.
Franklin No. 12AP-787, 2013-Ohio-5106, ¶ 8. And in Forester v. Ohio Dept. of Rehab.
& Corr., 10th Dist. Franklin No. 11AP-366, 2011-Ohio-6296, ¶ 8, the Tenth District Court
of Appeals stated: “Where an inmate provides labor for the state, the state’s duty must
be defined in the context of those additional factors that characterize the inmate’s
particular work. McCoy v. Engle (1987), 42 Ohio App.3d 204, 208, 537 N.E.2d 665
(holding that the state had a duty to protect an inmate from unreasonable risks of harm
associated with his duties as a farmhand on a prison farm).”
       {¶28} In this instance, the magistrate found Books’s trial testimony lacked
credibility. Thus, Books’s testimony that “he trained plaintiff on the proper use of the
miter saw” and that Young operated the miter saw “on more than 40 occasions prior to
July 23, 2015” may be viewed as suspect. (Magistrate’s Decision, 4.) The court does
not find that the magistrate’s determination that Books owed a duty to observe the
manner in which Young was making the cuts on the day of his injury constitutes an
erroneous legal determination as to a duty imposed on ODRC, especially given that
Books supervised the carpenter shop on the date that Young sustained his injury and
ODRC, through Books, owed Young a duty of reasonable care and protection from
unreasonable risks. Moreover, the context of Young’s injury supports the magistrate’s
determination of a legal duty because, according to Books, at the time of Young’s injury,
Case No. 2015-00867                       -12-                                DECISION


he was in his office, about 20 feet from where Young was using the miter saw and he
could see Young from his office. (Magistrate’s Decision, 6.)
       {¶29} The court determines that ODRC’s fifth objection should be overruled.



Objection 8: The Magistrate erred in failing to follow this Court’s precedent in
Richmond.

       {¶30} By its eighth objection, ODRC contends that the magistrate erred by failing
to follow Richmond v. Ohio State Univ., 56 Ohio Misc.2d 16 (1989). In Richmond, Gary
A. Richmond, a student at The Ohio State University, brought a negligence action
against the university after he was injured using a table saw in conjunction with a class.
In Richmond, this court determined that Richmond’s “failure to avoid a known perilous
condition is an intervening event, in regards to the lack of an operating safety guard,
and was the proximate cause of his injuries; the incident would not have occurred if
plaintiff had been more attentive to the assigned task.” Richmond at 18. However, in
reaching this determination, the court noted that “it is apparent that the instruction
provided and the obvious danger of such a machine went unheeded.”              (Emphasis
added.) Id.
       {¶31} Unlike Richmond where instruction was provided, here whether ODRC’s
agent provided instruction is disputed. According to the magistrate, an incident report in
this case indicates that “‘Mr. Books also admitted that he had not completed
any training and has no knowledge or paperwork showing that the inmate had
been properly trained or shown how to utilize any tools or equipment in the
carpenter shop.’” (Emphasis sic.) (Magistrate’s Decision, at 6.) Thus, Richmond is
distinguishable from this case. The court finds that in this case the magistrate did not
err by failing to follow Richmond.
       {¶32} The court determines that ODRC’s eighth objection should be overruled.
Case No. 2015-00867                          -13-                                DECISION


Objection [9]: The Magistrate erred in failing to allow testimony of Young’s prior
statement.

       {¶33} By its ninth objection, ODRC challenges an evidentiary ruling by the
magistrate.
       {¶34} Absent a transcript of all the evidence submitted to the magistrate relevant
to the magistrate’s evidentiary ruling, absent an affidavit of evidence, and having
rejected ODRC’s request asking this court to review the recording of the entire trial
before the magistrate, ODRC’s request in its ninth objection to reverse the magistrates
evidentiary ruling is not well-taken. See In re Estate of Stambolia, 11th Dist. Trumbull
No. 2006-T-0005, 2006-Ohio-4314, ¶ 20 (“since Michael failed to file a transcript of the
hearing or affidavit in support of her objections, as required by Civ.R. 53(E)(3)(c), there
was no proper evidentiary grounds for the trial court to rule on the objections”).
       {¶35} The court determines that ODRC’s ninth objection should be overruled.

Objection [10]: The Magistrate erred in failing to find that Young intentionally cut
off his fingers.

       {¶36} By its tenth objection, ODRC maintains that the magistrate erred by failing
to find that Young intentionally cut off his fingers.
       {¶37} Here, in his decision the magistrate stated that “defendant did not persuade
the magistrate the plaintiff intentionally severed his fingers in order to file a lawsuit to
obtain a money damages award.” (Magistrate’s Decision at 14.) Given the magistrate’s
firsthand exposure to the evidence and, absent a transcript of all the evidence submitted
to the magistrate relevant to the magistrate’s finding, absent an affidavit of evidence,
and having rejected ODRC’s request asking this court to review the recording of the
entire trial before the magistrate, the court finds ODRC’s tenth objection is not well-
taken. See In re Estate of Stambolia, 11th Dist. Trumbull No. 2006-T-0005, 2006-Ohio-
4314, ¶ 20 (“since Michael failed to file a transcript of the hearing or affidavit in support
Case No. 2015-00867                          -14-                                  DECISION


of her objections, as required by Civ.R. 53(E)(3)(c), there was no proper evidentiary
grounds for the trial court to rule on the objections”).
       {¶38} The court determines that ODRC’s tenth objection should be overruled.

   III. Conclusion
       {¶39} Accordingly, for reasons set forth above, the court determines that (1)
ODRC’s objections of October 30, 2017 should be overruled, (2) ODRC’s motion for
leave to file a reply and to utilize alternate technology in support of its objections filed on
December 8, 2017 should be denied, (3) Young’s motion of December 13, 2017 to
strike ODRC’s reply should be granted, (4) ODRC’s reply in support of its objections
filed on December 8, 2017 should be stricken, and (5) the magistrate’s decision,
including the findings of fact and conclusions of law contained in it, should be adopted.




                                                 PATRICK M. MCGRATH
                                                 Judge
[Cite as Young v. Dept. of Rehab. & Corr., 2017-Ohio-9418.]




CHAD YOUNG                                            Case No. 2015-00867

       Plaintiff                                      Judge Patrick M. McGrath

       v.                                             JUDGMENT ENTRY

OHIO DEPARTMENT OF
REHABILITATION AND CORRECTION

       Defendant



        {¶40} For the reasons set forth in the decision filed concurrently herewith, and
upon independent review of the objected matters, the court determines that Magistrate
Peterson has properly determined the factual issues and appropriately applied the law
in his decision of September 6, 2017.                 The court ADOPTS Magistrate Peterson’s
decision and recommendations as its own, including the findings of fact and conclusions
of law contained in it. The court OVERRULES all of defendant Ohio Department of
Rehabilitation and Correction’s objections to the magistrate’s decision.           The court
DENIES defendant Ohio Department of Rehabilitation and Correction’s motion of
December 8, 2017 for leave to file a reply and to utilize alternative technology. The
court GRANTS plaintiff Chad Young’s motion of December 13, 2107 to strike defendant
Ohio Department of Rehabilitation and Correction’s reply in support of its objections.
The court STRIKES defendant Ohio Department of Rehabilitation and Correction’s reply
of December 8, 2017 that defendant Ohio Department of Rehabilitation and Correction
filed without leave of court. Judgment on the issue of liability is rendered in favor of
plaintiff Chad Young with a 40 percent diminishment in any award for compensatory
Case No. 2015-00867                      -16-                                DECISION


damages.       A case management conference is scheduled for January 26, 2018, at
10:00 a.m., to discuss further proceedings. The court shall initiate the conference via
telephone.




                                             PATRICK M. MCGRATH
                                             Judge

cc:
Richard F. Swope                           Timothy M. Miller
6480 East Main Street, Suite 102           Velda K. Hofacker
Reynoldsburg, Ohio 43068                   Assistant Attorneys General
                                           150 East Gay Street, 18th Floor
                                           Columbus, Ohio 43215-3130

Filed December 29, 2017
Sent to S.C. Reporter 1/11/18